Citation Nr: 0940305	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to September 19, 2006, 
for the award of nonservice-connected pension benefits, to 
include special monthly pension (SMP) at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran transitioned from inpatient hospitalization 
to an assisted living facility on June 30, 2006.

2.  VA acknowledged receipt of an application for nonservice-
connected pension benefits on September 19, 2006.

3.  In a December 2006 rating decision, the RO granted 
nonservice-connected pension benefits, to include SMP at the 
housebound rate, effective September 19, 2006.  The Veteran 
filed a timely notice of disagreement with the effective 
date.


CONCLUSION OF LAW

The criteria for an effective date of June 30, 2006, but no 
earlier, for the award of nonservice-connected pension 
benefits, to include SMP at the housebound rate, have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107(b), 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
3.401, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier 
effective date for the award of nonservice-connected pension 
benefits, to include SMP at the housebound rate.  He asserted 
that his pension benefits should be effective from June 30, 
2006, the date he entered an assisted living facility.

The statutory and regulatory provisions explicitly state 
that, except as otherwise provided, the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2009).  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1) (2009).

In particular, the effective date for pension claims received 
on or after October 1, 1984, is the date of receipt of the 
claim, unless, within one year from the date on which the 
veteran became permanently and totally disabled, he/she files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his/her own willful misconduct, was so incapacitating that it 
prevented him/her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which he/she became permanently and totally disabled.  

In those cases, the disability pension award may be effective 
from the date of receipt of claim or the date on which the 
veteran became permanently and totally disabled, whichever is 
to the advantage of the veteran.  While rating board judgment 
must be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B) (2009).

Moreover, 38 C.F.R. § 3.401 provides a specific rule 
governing the effective date of an award of aid and 
attendance and housebound benefits.  That regulation 
specifies that the effective date for an award of special 
monthly pension for aid and attendance and housebound 
benefits is limited to the date of receipt of the claim or 
the date entitlement arose, whichever is later.  

However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a)(1) 
(2009).

The statutory and regulatory provisions authorize the payment 
of a nonservice-connected disability pension to a veteran of 
a war who has the requisite service and who is permanently 
and totally disabled.  Basic entitlement exists if a veteran: 

(1) meets the service requirements as prescribed in 38 
U.S.C.A. § 1521(j); 

(2) is permanently and totally disabled from nonservice-
connected disability not due to his/her own willful 
misconduct; and 

(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23, 3.3 (2009).  38 U.S.C.A. §§ 1502, 1521 (West 2002).

Housebound benefits are warranted if the veteran is not in 
need of regular aid and attendance and, in addition to having 
a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran:  

(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, 
or, 

(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises, except for medical treatment purposes, 
or, if institutionalized, to the ward or clinical area, and 
it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 38 
C.F.R. § 3.351(d) (2009).

However, the Court has held that a veteran is entitled to SMP 
based on housebound status if he or she is 65 years of age or 
older, meets the service criteria of 38 U.S.C.A. § 1521(e) 
(i.e., has 90 days of wartime service), and possesses a 
minimum disability rating of 60 percent or is considered 
"permanently housebound" as defined under 38 U.S.C.A. § 
1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 
(2006).

In this respect, for housebound benefits, the requirement 
under § 1521(e) that the veteran have a disability rated as 
permanent and total (100 percent) is excluded if he or she is 
65 or older.  Hartness, 20 Vet. App. at 221.  On a separate 
note, the Court added that in order to be considered 
"permanently housebound," the requirement that the veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when he or she is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all.  Id. at 222.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that the effective date for his pension 
benefits should be retroactively extended back to June 30, 
2006, the date he entered the assisted living facility.  He 
asserts he was unable to file an application for pension 
benefits, as he was not in a clear state of mind due to his 
severe physical disabilities during the transition between 
the hospital and the assisted living facility in June 2006.  
After becoming aware that the staff at the assisted living 
facility had not filed his claim upon his arrival to the 
facility, he filed his claim for pension benefits in 
September 2006. 

The Veteran filed a claim for nonservice-connected pension 
benefits with aid and attendance that was received on 
September 19, 2006.  On that date, he also submitted a 
nursing home certification showing his admission on June 30, 
2006, in an assisted living facility due to emphysema, 
proxysmal tachycardia, and acute upper respiratory 
infections.  The facility director indicated that the Veteran 
was unable to live alone any longer and needed assistance 
with activities of daily living, housekeeping, and meals.  

The Veteran also submitted a VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance), which included complaints of generalized muscle 
weakness, gait abnormalities, fall with deep vein thrombosis 
(clot) and broken arm, and end stage emphysema with recurrent 
exacerbations.  A private physician noted that he ambulated 
with difficulty, using a cane, and was able to perform 
activities of daily living.

In a December 2006 rating decision, the Veteran was granted 
SMP at the housebound rate, based on a single permanent 
disability rated as 100 percent under the rating schedule 
(end stage emphysema), and a finding that he was 
substantially confined to his dwelling and the immediate 
premises.  The RO assigned an effective date of September 19, 
2006, for nonservice-connected pension benefits, to include 
SMP at the housebound rate.  

Based on the evidence discussed above, entitlement to 
nonservice-connected pension benefits, to include SMP at the 
housebound rate, arose at the time of his admission to an 
assisted living facility on June 30, 2006.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that he has established that a physical disability, which was 
not the result of his own willful misconduct, was so 
incapacitating that it prevented him from filing his 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled.  

The Veteran has consistently asserted that he was not in a 
clear state of mind due to his severe physical disabilities 
during the transition between the hospital and his admission 
as well as adjustment to the assisted living facility as of 
June 30, 2006.  Consequently, the assignment of an effective 
date of June 30, 2006, for the award of nonservice-connected 
pension benefits, to include SMP at the housebound rate, is 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

An effective date of June 30, 2006, but no earlier, for the 
award of nonservice-connected pension benefits, to include 
special monthly pension (SMP) at the housebound rate, is 
allowed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


